NOTE: This disposition is nonprecedential.


United States Court of Appeals
    for the Federal Circuit
             ______________________

 DIAMOND SAWBLADES MANUFACTURERS
             COALITION,
           Plaintiff-Appellant

                        v.

               UNITED STATES,
               Defendant-Appellee

 BEIJING GANG YAN DIAMOND PRODUCTS
COMPANY, GANG YAN DIAMOND PRODUCTS,
                    INC.,
         Defendants-Cross-Appellants

       CLIFF INTERNATIONAL, LTD.,
                Defendant

  HUSQVARNA CONSTRUCTION PRODUCTS
 NORTH AMERICA, INC., HEBEI HUSQVARNA-
  JIKAI DIAMOND TOOLS CO., LTD., WEIHAI
XIANGGUANG MECHANICAL INDUSTRIAL CO.,
LTD., BOSUN TOOLS CO., LTD., BOSUN TOOLS,
                    INC.,
             Defendants-Appellees
            ______________________

              2016-1254, 2016-1255
             ______________________
2     DIAMOND SAWBLADES MANUFACTURER      v. UNITED STATES



   Appeals from the United States Court of International
Trade in No. 1:13-cv-00241-RKM, Senior Judge R. Kenton
Musgrave.
                 ______________________

                Decided: August 7, 2017
                ______________________

   DANIEL B. PICKARD, Wiley Rein, LLP, Washington,
DC, argued for plaintiff-appellant. Also represented by
USHA NEELAKANTAN, MAUREEN E. THORSON.

    JOHN JACOB TODOR, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for defendant-appellee United
States. Also represented by BENJAMIN C. MIZER, JEANNE
E. DAVIDSON, FRANKLIN E. WHITE, JR.; AMANDA T. LEE,
Office of Chief Counsel for Trade Enforcement and Com-
pliance, United States Department of Commerce, Wash-
ington, DC.

    JEFFREY S. NEELEY, Husch Blackwell LLP, Washing-
ton, DC, argued for defendants-cross-appellants. Also
represented by MICHAEL SCOTT HOLTON.

    THOMAS M. BELINE, Cassidy Levy Kent (USA) LLP,
Washington, DC, argued for defendants-appellees
Husqvarna Construction Products North America, Inc.,
Hebei Husqvarna-Jikai Diamond Tools Co., Ltd. Also
represented by JENNIFER HILLMAN.

    MAX FRED SCHUTZMAN, Grunfeld, Desiderio, Lebowitz,
Silverman & Klestadt LLP, New York, NY, argued for
defendant-appellee Weihai Xiangguang Mechanical
Industrial Co., Ltd. Also represented by BRUCE M.
MITCHELL; DHARMENDRA NARAIN CHOUDHARY, KAVITA
MOHAN, Washington, DC; ANDREW SCHROTH, Hong Kong,
China.
DIAMOND SAWBLADES MANUFACTURER    v. UNITED STATES      3



   GREGORY S. MENEGAZ, DeKieffer & Horgan, PLLC,
Washington, DC, argued for defendants-appellees Bosun
Tools Co., Ltd., Bosun Tools, Inc. Also represented by
JAMES KEVIN HORGAN, ALEXANDRA H. SALZMAN.

    DANIEL L. PORTER, Curtis, Mallet-Prevost, Colt &
Mosle LLP, Washington, DC, for amici curiae Shanghai
Huayi Group Corporation Limited, China Manufacturers
Alliance. Also represented by JAMES P. DURLING, CLAUDIA
DENISE HARTLEBEN; GENE C. SCHAERR, Schaerr Duncan,
Washington, DC.

    WILLIAM ALFRED FENNELL, Stewart & Stewart, Wash-
ington, DC, for amici curiae Titan Tire Corporation,
United Steel, Paper and Forestry, Rubber, Manufactur-
ing, Energy, Allied Industrial and Service Workers Inter-
national Union, AFL-CIO-CLC. Also represented by
NICHOLAS J. BIRCH, LANE S. HUREWITZ, TERENCE PATRICK
STEWART.
                 ______________________

Before LOURIE, O’MALLEY, and TARANTO, Circuit Judges.
O’MALLEY, Circuit Judge.
    Diamond      Sawblades     Manufacturers     Coalition
(“DSMC”) appeals from a decision of the Court of Interna-
tional Trade (“CIT”) upholding the Department of Com-
merce’s (“Commerce”) determination that a targeted
dumping allegation made by DSMC was untimely. See
Diamond Sawblades Mfrs. Coalition v. United States (CIT
Decision), 2015 Ct. Int’l Trade LEXIS 116 (Ct. Int’l Trade
Oct. 21, 2015). 1 Commerce concluded that DSMC’s alle-


   1    Targeted dumping involves situations in which
sales of comparable merchandise exhibit a pattern of
export prices that “differ significantly among purchasers,
regions, or periods of time.”          19 U.S.C. § 1677f-
4      DIAMOND SAWBLADES MANUFACTURER        v. UNITED STATES



gation was untimely because it was filed after Commerce
issued its preliminary results in the second administra-
tive review of the antidumping duty order for diamond
sawblades and parts thereof from the People’s Republic of
China (“PRC”).     See Diamond Sawblades and Parts
Thereof from the People’s Republic of China: Final Results
of Antidumping Duty Admin. Review: 2010-2011 (Final
Results), 78 Fed. Reg. 36,166 (Dep’t of Commerce June 17,
2013); Diamond Sawblades and Parts Thereof from the
People’s Republic of China: Amended Final Results of
Antidumping Duty Admin. Review (Amended Final Re-
sults), 78 Fed. Reg. 42,930 (Dep’t of Commerce July 18,
2013).
    Advanced Technology & Materials entity (“ATM”),
comprised of Beijing Gang Yan Diamond Products Com-
pany, Gang Yan Diamond Products, Inc., and other affili-
ated companies, cross-appeals to challenge the CIT’s
decision affirming Commerce’s determination to apply the
PRC-wide entity rate to ATM in this administrative
review. See CIT Decision, 2015 Ct. Int’l Trade LEXIS
116, at *4–5; Diamond Sawblades Mfrs. Coalition v.
United States (Final Remand Redetermination), Court No.
13-00241, slip op. 14-112 (Dep’t of Commerce May 18,
2015), http://enforcement.trade.gov/remands/14-112.pdf.
    ATM’s cross-appeal is related to an appeal in Dia-
mond Sawblades Manufacturers Coalition v. United
States (Diamond Sawblades I), Case No. 2016-1253, also
decided today. Both opinions involve administrative
reviews of the antidumping duty order Commerce issued
after its initial investigation into the potential dumping of
diamond sawblades and parts thereof from the People’s
Republic of China (“PRC”). This opinion addresses Com-
merce’s second administrative review of the antidumping


1(d)(1)(B)(i); see also U.S. Steel Corp. v. United States, 621
F.3d 1351, 1359 (Fed. Cir. 2010).
DIAMOND SAWBLADES MANUFACTURER    v. UNITED STATES      5



duty rate, covering the period 2010–2011, and the com-
panion opinion in Diamond Sawblades I addresses the
first administrative review, covering the period 2009–
2010. Because the facts and procedural history in the two
cases are closely related, we will not repeat here our
discussion of those issues, except to the extent the facts
and procedural history relevant to this administrative
review extend beyond what we cover in Diamond Saw-
blades I.
    Because Commerce erred in rejecting DSMC’s target-
ed dumping allegation as untimely, we vacate the CIT’s
decision on that question and remand for further proceed-
ings regarding those allegations. Because we vacate
Commerce’s decision on the targeted dumping allegation,
we also vacate the CIT’s decision affirming Commerce’s
determination of the margin for the non-selected separate
rate respondents and remand for further proceedings in
conjunction with the consideration of the targeted dump-
ing allegations. For the reasons explained in our opinion
in Diamond Sawblades I, we affirm the CIT’s decision
upholding Commerce’s final remand redetermination
applying the recalculated PRC-wide entity rate to ATM.
                     I. BACKGROUND
        A. DSMC’s Targeted Dumping Allegation
    Commerce conducted a second administrative review,
covering the period from November 1, 2010 through
October 31, 2011, of an antidumping duty order previous-
ly imposed on imports of diamond sawblades from the
PRC. Commerce issued the preliminary results of the
second administrative review of the antidumping duty
order with an effective date of December 10, 2012. See
Diamond Sawblades and Parts Thereof from the People’s
Republic of China: Preliminary Results of Antidumping
Duty Admin. Review: 2010-2011 (Preliminary Results), 77
Fed. Reg. 73,417 (Dep’t of Commerce Dec. 10, 2012).
Before the preliminary results, DSMC had not made any
6      DIAMOND SAWBLADES MANUFACTURER     v. UNITED STATES



allegations in the proceedings regarding targeted dump-
ing.
    Pursuant to 19 C.F.R. § 351.309, Commerce permits
interested parties to file case briefs commenting on the
preliminary results. On February 19, 2013, 71 days after
the effective date of the preliminary results, DSMC filed
its case brief. See CIT Decision, 2015 Ct. Int’l Trade
LEXIS 116, at *12. In its case brief, DSMC asked Com-
merce to initiate a targeted dumping inquiry regarding
sales of Weihai Xiangguang Mechanical Industrial Co.
(“Weihai”). On February 25, 2013, Weihai presented
comments and arguments in opposition to DSMC’s allega-
tions, as authorized by 19 C.F.R. § 351.309.
    On June 17, 2013, Commerce issued the final results
of the second administrative review. See Final Results, 78
Fed. Reg. at 36,166–68. In the Issues and Decisions
Memorandum accompanying the final results, Commerce
found DSMC’s targeted dumping allegation untimely and
refused to consider it on the merits. In the Memorandum,
Commerce acknowledged that it “has not established
specific deadlines for when the Department will accept
targeted dumping allegations in administrative reviews.”
J.A. 101. But Commerce found that DSMC had “ample
opportunity to have filed its targeted dumping allegation
prior to December 3, 2012, and certainly prior to its case
brief” given the “elapsed time between the issuance of the
respondent’s questionnaire responses and the issuance of
the Preliminary Results.” Id.
    Commerce also explained that the timing of DSMC’s
targeted dumping allegation did not provide sufficient
time for Commerce to complete its analysis while giving
interested parties an opportunity to comment on the
analysis. Id. Commerce pointed to an administrative
review in another case in which the petitioner had sub-
mitted its targeted dumping allegation prior to the issu-
ance of the preliminary results, which gave Commerce
DIAMOND SAWBLADES MANUFACTURER     v. UNITED STATES     7



time to analyze the allegation, issue a post-preliminary
analysis for comment, and complete the analysis before
issuing its final results. Id. Commerce stated that
DSMC’s timing of its targeted dumping allegation “did not
provide Weihai or other interested parties with sufficient
time to adequately review and comment on such an
allegation” and “raise[d] due process concerns.” Id.
    DSMC appealed Commerce’s finding of untimeliness.
DSMC argued that Commerce had not established dead-
lines outside of the requirements of 19 C.F.R. § 351.309
for submitting a targeted dumping allegation. While the
appeal to the CIT in this administrative review was
pending, the CIT issued its decision in the investigation
proceedings, finding that ATM did not qualify for a sepa-
rate rate because it failed to rebut Commerce’s presump-
tion of government control applicable to non-market
economy countries. See J.A. 12; see also Advanced Tech.
& Materials Co. v. United States, 938 F. Supp. 2d 1342
(Ct. Int’l Trade 2013). Commerce requested a voluntary
remand to reconsider its separate rate determination in
this administrative review. J.A. 12. In its order remand-
ing the case to Commerce, the CIT also requested that
Commerce provide additional explanation as to its statu-
tory authority to decline to consider targeted dumping
issues. J.A. 16–17.
    On remand, Commerce further explained its decision
not to consider DSMC’s targeted dumping allegation. See
Final Remand Redetermination, slip op. 14-112, at 30–32.
Commerce explained that, unlike for initial investiga-
tions, the relevant statutes did not mandate the consider-
ation of an alternative comparison method in
administrative reviews; instead, Commerce said it under-
takes such a consideration as an agency practice, using 19
U.S.C. § 1677f-1(d)(1)(B) as guidance. Id. at 10–11, 30–
32. Commerce also explained that it had “established the
practice” of initiating a targeted dumping analysis when a
party presented an allegation “at a reasonable time before
8      DIAMOND SAWBLADES MANUFACTURER      v. UNITED STATES



the preliminary determinations in investigations and
preliminary results in reviews.” Id. at 11; see also id. at
31–32.
    The CIT affirmed Commerce’s determination regard-
ing the targeted dumping allegation. See CIT Decision,
2015 Ct. Int’l Trade LEXIS 116, at *6–14. It reasoned
that Commerce correctly rejected DSMC’s targeted dump-
ing allegation because Commerce’s “Final Modification”
regarding the calculation of dumping margins noted that
a new policy would apply to reviews in which “preliminary
determinations” were not due for at least 60 days from the
date of publication of the new policy, such as in this case.
Id. at *11–12 (citing Antidumping Proceedings: Calcula-
tion of the Weighted-Average Dumping Margin and As-
sessment Rate in Certain Antidumping Duty Proceedings;
Final Modification (Final Modification), 77 Fed. Reg.
8101, 8101 (Dep’t of Commerce Feb. 14, 2012)). The CIT
also reasoned that, although “there were no established or
articulated deadlines for the filing of targeted dumping
allegations for administrative reviews, the DSMC were
not, apparently, unaware of Commerce’s apparent target-
ed dumping practice, in particular with respect to investi-
gations, which requires an allegation thereof prior to the
preliminary determination.” Id. at *12. The CIT found
Commerce’s explanation that interested parties needed an
opportunity to comment on the results of a targeted
dumping analysis “not inherently unreasonable.” Id. at
*12–13.
      B. ATM Receives the PRC-Wide Entity Rate
     During this second administrative review, Commerce
initially found that ATM had demonstrated sufficient
independence from state control to qualify for a separate
rate. After Commerce rendered its decision, however, the
CIT issued a decision in Advanced Technology & Materi-
als Co., affirming Commerce’s determination in the initial
investigation proceedings that ATM did not qualify for a
DIAMOND SAWBLADES MANUFACTURER     v. UNITED STATES      9



separate rate because it failed to rebut the presumption of
state control. 938 F. Supp. 2d 1342, 1345–53 (Ct. Int’l
Trade 2013).
    Based on the decision in Advanced Technology & Ma-
terials Co., Commerce asked for a voluntary remand to
reconsider its analysis of ATM’s rate in the second admin-
istrative review. On remand, Commerce determined that
ATM was not entitled to a separate rate, but should
instead receive the PRC-wide entity rate. Commerce also
determined that the additional information it had re-
ceived from ATM made it appropriate for Commerce to
recalculate the PRC-wide entity rate to 82.05%, down
from 164.09%.
    On appeal to the CIT, ATM argued that Commerce’s
decision to use the PRC-wide entity rate was unreasona-
ble. The CIT relied on the same reasoning it employed in
the first administrative review and sustained the applica-
tion of the PRC-wide entity rate to ATM.
                     II. DISCUSSION
    We apply the same standard of review used by the
CIT in reviewing determinations made by Commerce.
AMS Assocs., Inc. v. United States, 737 F.3d 1338, 1342
(Fed. Cir. 2013). We will uphold Commerce’s determina-
tion unless it is “unsupported by substantial evidence on
the record, or otherwise not in accordance with law.” 19
U.S.C. § 1516a(b)(1)(B)(i); see also Dupont Teijin Films
USA, LP v. United States, 407 F.3d 1211, 1215 (Fed. Cir.
2005).
    A. Dumping Margins in Administrative Reviews
    Commerce calculates a foreign exporter’s dumping
margin by comparing its export price to the normal value
of the relevant merchandise. 19 U.S.C. § 1677(35)(A).
When performing the comparison, Commerce can use one
of three methods: average-to-average, transaction-to-
transaction, or average-to-transaction. See Union Steel v.
10     DIAMOND SAWBLADES MANUFACTURER      v. UNITED STATES



United States, 713 F.3d 1101, 1103 (Fed. Cir. 2013). Since
1995, Commerce has defaulted to using the average-to-
average or transaction-to-transaction methods in initial
investigation proceedings, pursuant to 19 U.S.C. § 1677f-
1(d)(1)(A). Union Steel, 713 F.3d at 1104. But 19 U.S.C.
§ 1677f-1(d)(1)(B) specifies an exception for those proceed-
ings that allows Commerce to use the average-to-
transaction methodology when analyzing targeted dump-
ing. Union Steel, 713 F.3d at 1104 n.3.
     Although the relevant statutory framework establish-
es which comparison method should be used in initial
antidumping duty investigations, the statute does not
specify which methodology Commerce should use in an
administrative review. In 2012, Commerce published the
Final Modification, stating that it would use the average-
to-average method as the default method for annual
administrative reviews. Final Modification, 77 Fed. Reg.
at 8104, 8106–07.       Although the average-to-average
method became the default method, Commerce reserved
the right to use an alternative comparison method on a
case-by-case basis. Id. at 8104. Commerce indicated that
the changes specified in the notice would go into effect for
all ongoing reviews with at least 60 days remaining until
the scheduled issuance of the preliminary results. Id. at
8111.
    When Commerce published the notice regarding the
default comparison method for annual administrative
reviews, Commerce did not specify a deadline for a party
to request that Commerce consider the use of an alterna-
tive comparison methodology, such as the average-to-
transaction method, for targeted dumping. Commerce
also did not issue any memoranda or notices providing a
separate deadline for such requests.
DIAMOND SAWBLADES MANUFACTURER    v. UNITED STATES     11



    During the pendency of this case, 2 Commerce did not
have any regulations specifying the time period for mak-
ing targeted dumping allegations in antidumping duty
investigations or administrative reviews thereof. While
parties once were required to make targeted dumping
allegations at least 30 days before the preliminary deter-
mination in investigations, see Withdrawal of the Regula-
tory Provisions Governing Targeted Dumping in
Antidumping Duty Investigations (Targeted Dumping
Regulation 2008), 73 Fed. Reg. 74,930, 74,930 (Dep’t of
Commerce Dec. 10, 2008), Commerce withdrew that rule
in 2008. Id. at 74,930–31. Commerce explained that it
promulgated the rule at a time when it “had never per-
formed a targeted dumping analysis,” and, thus, had
promulgated the regulation “without the benefit of any
departmental experience on the issue of targeted dump-
ing.” Id. at 74,930. Commerce noted, however, that it
had seen very few allegations or findings of targeted
dumping by 2008, leading Commerce to question whether
it had established an impractical deadline for submitting
such allegations. Id. It determined that a “withdrawal of


   2    As the government explains, Commerce changed
its methodology in 2013 for determining whether an
alternative comparison methodology is appropriate. See
Xantham Gum from the People’s Republic of China: Final
Determination of Sales at Less Than Fair Value, 78 Fed.
Reg. 33,351, 33,352 (Dep’t of Commerce June 4, 2013).
Rather than employ a targeted dumping analysis, Com-
merce now uses a differential pricing analysis to deter-
mine whether an alternative comparison methodology is
appropriate.    Commerce also conducts a differential
pricing analysis in every segment of a proceeding, thereby
negating the need for a party such as DSMC to make a
targeted dumping allegation before Commerce will con-
sider whether to apply an alternative comparison meth-
odology.
12     DIAMOND SAWBLADES MANUFACTURER        v. UNITED STATES



the provisions will provide the agency with an opportuni-
ty to analyze extensively the concept of targeted dumping
and develop a meaningful practice in this area as it gains
experience in evaluating such allegations.” Id. at 74,930–
31. It also clarified that Commerce was “not replacing
these provisions with new provisions” but instead “return-
ing to a case-by-case adjudication, until additional experi-
ence allows the Department to gain a greater
understanding of the issue.” Id. at 74,931.
    After 2008, Commerce specified when targeted dump-
ing allegations were due in some initial investigations,
but did not establish a policy applying to all investiga-
tions and reviews. No deadlines were ever specified in
this case, and Commerce points to no rule or order which
DSMC allegedly violated.
 B. Timeliness of DSMC’s Targeted Dumping Allegation
    DSMC argues that the CIT erred in sustaining Com-
merce’s decision rejecting DSMC’s targeted dumping
allegation as untimely. DSMC asserts that, because it
had no notice of a deadline for filing a targeted dumping
allegation, it properly filed its allegation in its case brief,
which, in accordance with 19 C.F.R. § 351.309, must
present all arguments that a party believes are relevant
to Commerce’s final determination. Because its case brief
complied with 19 C.F.R. § 351.309 and included the
targeted dumping allegation, DSMC argues that Com-
merce’s decision to reject the targeted dumping allegation
as untimely was unsupported by substantial evidence and
contrary to law. We agree.
    The parties dispute whether Commerce had estab-
lished a regular practice of requiring the submission of
targeted dumping allegations prior to the issuance of
preliminary results on three grounds. First, the parties
dispute whether the Final Modification, explaining that
the new policy outlined there would become effective for
reviews in which the preliminary results would issue at
DIAMOND SAWBLADES MANUFACTURER     v. UNITED STATES     13



least 60 days after the policy’s publication, directed par-
ties to submit targeted dumping allegations sufficiently in
advance of the preliminary results. Second, the parties
dispute whether Commerce’s decisions in previous admin-
istrative reviews, particularly Purified Carboxymethyl-
cellulose From Finland; Notice of Preliminary Results of
Antidumping Duty Administrative Review, 77 Fed. Reg.
47,036 (Dep’t of Commerce Aug. 7, 2012), and Circular
Welded Carbon Steel Pipes from Turkey: Final Results of
Antidumping Duty Administrative Review, 77 Fed. Reg.
72,818 (Dep’t of Commerce Dec. 6, 2012), put parties on
notice of an obligation to submit targeted dumping allega-
tions prior to Commerce’s preliminary results. And third,
the parties dispute whether Commerce’s regular practice
in initial antidumping investigations constituted notice
that Commerce required parties to submit targeted dump-
ing allegations in administrative reviews before Com-
merce issued its preliminary results.
    As explained in more detail below, we agree with
DSMC that none of the actions to which Appellees point
in support of the decision in this case established a re-
quirement that targeted dumping allegations be made
prior to Commerce’s preliminary results. As DSMC
contends, Commerce and the CIT pointed to “no single
regulation, Federal Register notice, prior precedent or
other communication made to the bar in general or the
DSMC in particular that provides actual or constructive
notice of any deadline for filing targeted dumping allega-
tions in administrative reviews, much less a pre-
preliminary deadline.” Appellant’s Resp./Reply Br. 43.
Indeed, Commerce even admitted in the Issues and Deci-
sion Memorandum accompanying the final results of this
administrative review that it “has not established specific
deadlines for when the Department will accept targeted
dumping allegations in administrative reviews.” J.A. 101.
We conclude that Commerce’s decision to reject the alle-
gations as untimely because DSMC submitted the allega-
14     DIAMOND SAWBLADES MANUFACTURER       v. UNITED STATES



tions after Commerce released the preliminary results—
despite DSMC having no notice of such a requirement—is
not supported by substantial evidence and is not in ac-
cordance with law.
                1. The Final Modification
    The Final Modification did not indicate that Com-
merce was adopting a practice that parties were to submit
targeted dumping allegations prior to the release of
preliminary results. The Final Modification ended Com-
merce’s historical default practice of using “zeroing”
methodologies and instead made the average-to-average
methodology the default methodology, while reserving to
Commerce the right to use an alternative methodology on
a case-by-case basis if the criteria of 19 U.S.C. § 1677f-
1(d)(1) were met.
    While considering the effective date of implementa-
tion for the changes laid out in the Final Modification,
Commerce reviewed submissions from “[a] number of
commentators” that supported a wide range of implemen-
tation deadlines. Final Modification, at 8110. Many
proposed that Commerce should implement a 60-day
delay because the new method might “confuse interested
parties in several different ways” when applied to pending
matters. Id. Others proposed that it would be unfair for
Commerce to apply the new policy to any administrative
reviews already under consideration. Id. Still others
proposed shorter or longer time frames. Id.
    After considering the comments, Commerce decided to
apply the changes to all reviews in which the scheduled
date for the preliminary results was at least 60 days after
the publication date of the Final Modification. Id. at
8111. Commerce determined that this timing was appro-
priate so that parties could submit any new data and
provide comment on the changes that it would render to
the individual administrative review at issue. Id. Com-
merce’s review of the effective date for implementation,
DIAMOND SAWBLADES MANUFACTURER      v. UNITED STATES      15



however, did not include any discussion regarding the
timeline required for a party to request the application of
a targeted dumping methodology. Instead, the policy
described the methodology that Commerce would apply in
administrative reviews, and Commerce provided time for
parties to consider the changes.
    Commerce’s decision in Circular Welded Carbon Steel
Pipes from Turkey further refutes Appellees’ argument
that the Final Modification supports Commerce’s reason-
ing in this case. In the final results of that administrative
review, Commerce stated, “when the Department recently
announced that it would consider whether to use an
alternative comparison method in administrative reviews
on a case-by-case basis, the announcement contained no
guidelines on the filing of a request to apply an alterna-
tive comparison method.” Circular Welded Carbon Steel
Pipes from Turkey, 77 Fed. Reg. at 72,820. Contrary to
assertions by the Appellees, the Final Modification did
not establish, or even hint at, any requirement that
parties submit targeted dumping allegations prior to the
issuance of preliminary results.
  2. Commerce’s Decisions in Previous Administrative
                       Reviews
    The two administrative review decisions identified by
the parties did not establish a requirement by Commerce
that parties submit targeted dumping allegations before
the preliminary results. In Purified Carboxymethylcellu-
lose From Finland, Commerce stated that it “has not
established a deadline for targeted dumping allegations in
administrative reviews, and so it would be unreasonable
to reject this allegation as ‘untimely’ where no such time
limit was established.” 77 Fed. Reg. at 47,038. Although
the petitioner in that administrative review filed targeted
dumping allegations 45 days before the scheduled date for
the preliminary results, Commerce clearly stated that it
would have been unreasonable to reject the allegation as
16      DIAMOND SAWBLADES MANUFACTURER     v. UNITED STATES



untimely because Commerce “ha[d] not established a
deadline for targeted dumping allegations in administra-
tive reviews.” Id. (emphasis added). While Commerce
also noted that the petitioner’s submission of the targeted
dumping allegations in Purified Carboxymethylcellulose
From Finland would have met the “typical” investigation
timeline for submitting targeted dumping allegations, it
did not specify that timeline as a precondition to consider-
ing the allegation. See id.
    Commerce’s decision in Circular Welded Carbon Steel
Pipes from Turkey is similar. When deciding that the
targeted dumping allegations in that review were timely,
Commerce provided this reasoning:
     Importantly, neither section 777A(d)(1)(B) of the
     Act nor the SAA provide any deadline as to when
     an interested party must file a targeted dumping
     allegation in either an investigation or an admin-
     istrative review.    Similarly, the Department’s
     regulations do not provide for such a deadline in
     an investigation or an administrative review.
     Moreover, when the Department recently an-
     nounced that it would consider whether to use an
     alternative comparison method in administrative
     reviews on a case-by-case basis, the announce-
     ment contained no guidelines on the filing of a re-
     quest to apply an alternative comparison method.
     Further, the Department’s current practice re-
     garding the submission of a targeted dumping al-
     legation in the initiation notice for an
     antidumping investigation is limited to antidump-
     ing investigations and not administrative reviews.
     Finally, by permitting Borusan to comment on the
     Post-Preliminary Analysis and to submit addi-
     tional factual information in support of its com-
     ments, the Department has preserved Borusan’s
     right to comment on the targeted dumping allega-
DIAMOND SAWBLADES MANUFACTURER      v. UNITED STATES     17



   tion. For these reasons, the Department finds
   that U.S. Steel’s allegation was timely filed.
Issues and Decision Memorandum for the Final Results of
the Antidumping Duty Administrative Review: Circular
Welded Carbon Steel Pipes and Tubes from Turkey, A-489-
501, at cmt. 1 (footnotes omitted).
     Commerce made no mention of a pre-preliminary re-
sults deadline for targeted dumping allegations. Com-
merce instead noted that (1) there is no deadline provided
by statute or regulation for administrative reviews;
(2) even to the extent it employed a regular practice for
targeted dumping requests, that practice was not em-
ployed in administrative reviews; and (3) there is no
unfairness to allowing targeted dumping allegations
where the opposing party has an opportunity to comment
on the merits of those allegations. The same reasoning
applies here.
     In addition to Commerce’s express recognition that it
had no established deadline for submitting targeted
dumping allegations, the fact that it did consider targeted
dumping allegations after the preliminary results in these
other administrative reviews further undercuts the Appel-
lees’ argument that these reviews somehow put DSMC on
notice that it was required to submit targeted dumping
allegations before the preliminary results. For example,
in Purified Carboxymethylcellulose From Finland, Com-
merce stated that it had “not conducted a targeted dump-
ing analysis” for the preliminary results. 77 Fed. Reg. at
47,038. The government acknowledged in its brief that
Commerce did not complete the targeted dumping analy-
sis in that administrative review until after the release of
the preliminary results. U.S. Br. 27–28. And in Circular
Welded Carbon Steel Pipes from Turkey, Commerce ex-
plained that it provided a “Post-Preliminary Analysis” of
the targeted dumping allegations. 77 Fed. Reg. at 72,820.
Commerce also “preserved” the parties’ “right to comment
18       DIAMOND SAWBLADES MANUFACTURER    v. UNITED STATES



on the targeted dumping allegation” despite issuing its
analysis after the preliminary results. Id.
    Commerce’s willingness to release its review of tar-
geted dumping allegations after the preliminary results,
and to allow for a separate comment period after that
relating to the preliminary results, shows that Commerce
could have done the same thing in this case, and that
DSMC was not on notice that Commerce would refuse to
do so. Indeed, Commerce even stated in Purified Carbox-
ymethylcellulose From Finland that it would continue to
consider “whether another method is appropriate in this
administrative review in light of the parties’ pre-
preliminary comments and any comments on the issue
that parties may include in their case and rebuttal briefs.”
77 Fed. Reg. at 47,038 (emphasis added). Commerce’s
willingness to consider comments related to another
methodology in the case briefs filed by the parties in
Purified Carboxymethylcellulose From Finland while
refusing to do so here indicates that Commerce’s decision
in this case is not in accordance either with its own prac-
tices or with law.
     3. Commerce’s Practice in Investigation Proceedings
    Commerce’s practice in investigations similarly did
not establish a pre-preliminary results deadline for tar-
geted dumping allegations that would apply to adminis-
trative reviews. As discussed above, the history of
regulations in the investigation context shows that Com-
merce withdrew the regulations relating to a deadline for
targeted dumping allegations in 2008 because it needed to
conduct further analysis. Targeted Dumping Regulation
2008, 73 Fed. Reg. at 74,930–31. Commerce also ex-
plained that it was “not replacing these provisions with
new provisions” but instead “returning to a case-by-case
adjudication, until additional experience allows the De-
partment to gain a greater understanding of the issue.”
Id.
DIAMOND SAWBLADES MANUFACTURER     v. UNITED STATES     19



     As Appellees note, Commerce includes a deadline in
initiation notices for initial investigations that requires
parties to submit targeted dumping allegations 45 days
prior to the issuance of the preliminary results. Com-
merce’s failure to include a similar deadline for adminis-
trative reviews shows that Commerce treated
administrative reviews differently. Indeed, Commerce
even broke from the typical 45-day requirement in initial
investigations when it accepted targeted dumping allega-
tions filed about 15 days prior to the preliminary results
date in Circular Welded Carbon Steel Pipes from Turkey.
See 77 Fed. Reg. at 72,818. DSMC therefore had notice
both that Commerce did not apply the same deadlines it
used for investigations to administrative reviews, and
that, even in initial investigations, those deadlines were
not hard-and-fast rules. DSMC simply had no reason to
believe that it needed to satisfy any timing requirements
established by Commerce for investigations in this admin-
istrative review.
   4. Remaining Arguments and Other Considerations
    We find the remaining arguments set forth by Appel-
lees similarly unpersuasive. Appellees acknowledge that
Commerce extended the deadline for the final results in
this case because of a need to address other methodology
calculation issues, and they provide no reason why Com-
merce likewise could not have extended the deadline for
the final results to consider the targeted dumping allega-
tion while allowing time for comments. This argument
seems particularly weak given that Commerce did not
complete its antidumping analysis in Purified Carbox-
ymethylcellulose From Finland until after the issuance of
the preliminary results, thereby requiring Commerce to
undertake some comment process after the preliminary
results had been issued, just as it could have done in this
case. See 77 Fed. Reg. at 47,038. Appellees’ reliance on
cases decided after this administrative review is equally
unpersuasive. Commerce’s actions after this case could
20     DIAMOND SAWBLADES MANUFACTURER     v. UNITED STATES



not have provided DSMC with notice of a deadline by
which it would need to file a targeted dumping allegation
here.
    Because Commerce never established regulations or
guidelines creating a deadline for filing targeted dumping
allegations and because DSMC never had any other notice
of a deadline for filing targeted dumping allegations,
Commerce’s rejection of DSMC’s argument as untimely
when it was raised as an argument in DSMC’s case brief,
as authorized by 19 C.F.R. § 351.309, is unsupported by
law. We therefore vacate the CIT’s decision affirming
Commerce’s decision regarding DSMC’s targeted dumping
allegations and remand for further consideration. We
express no opinion on the merits of the targeted dumping
allegation, particularly given that Weihai’s merits argu-
ments were not considered below.
 C. Margin for Non-Selected Separate Rate Respondents
    Commerce’s calculation of the dumping margin for
non-selected separate rate respondents in this second
administrative review was based entirely on Weihai’s
final margin. See Final Remand Redetermination, slip op.
14-112, at 9–10. DSMC asserts that Commerce’s failure
to consider the targeted dumping allegation calls Weihai’s
dumping margin into question, thereby undermining the
dumping margin of the non-selected separate rate re-
spondents. DSMC requests that we vacate and remand
this issue for further consideration consistent with any
future analysis of the targeted dumping allegation. All
parties agree that this issue depends entirely on our
decision with respect to the targeted dumping allegation,
and Appellees provide no separate argument for affirming
the margin for the non-selected separate rate respond-
ents. Because we vacate Commerce’s decision regarding
the timeliness of DSMC’s targeted dumping allegation, we
similarly vacate and remand this issue for further consid-
DIAMOND SAWBLADES MANUFACTURER     v. UNITED STATES     21



eration in light of any analysis performed with respect to
DSMC’s targeted dumping allegation against Weihai.
     D. ATM’s Receipt of the PRC-Wide Entity Rate
    ATM challenges Commerce’s application of the PRC-
wide entity rate to ATM in the second administrative
review and the CIT’s decision affirming Commerce’s order
doing that. ATM’s arguments in this administrative
review mirror its arguments from the first administrative
review, which we have considered and decided in Dia-
mond Sawblades I. Because the substance of ATM’s
arguments on this issue do not extend beyond those
considered in our opinion relating to the first administra-
tive review, we affirm for the same reasons provided in
that opinion.
                     III. CONCLUSION
    For the foregoing reasons, we affirm in part, vacate in
part, and remand for further consideration in light of this
opinion.
  AFFIRMED IN PART, VACATED IN PART, AND
            REMANDED IN PART
                          COSTS
   No costs.